J. F. Daly, J.
The assignee has done his duty in bringing the proposed offer of compromise on the part of attaching creditors to the attention of the court and inviting the persons interested in the estate to consider it. The opposition to the proposed compromise is general on the part of the preferred creditors, however. And. as they are most interested in the result of the pending action against the sheriff, and their testimony is available for the assignee on the trial, he should proceed with the suit.
Motion denied, without costs.